Name: Commission Regulation (EC) NoÃ 409/2006 of 9 March 2006 amending Regulations (EC) NoÃ 174/1999, (EC) NoÃ 581/2004 and (EC) NoÃ 582/2004 as regards the security levels on export licences in the milk sector
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  tariff policy
 Date Published: nan

 10.3.2006 EN Official Journal of the European Union L 71/5 COMMISSION REGULATION (EC) No 409/2006 of 9 March 2006 amending Regulations (EC) No 174/1999, (EC) No 581/2004 and (EC) No 582/2004 as regards the security levels on export licences in the milk sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 31(14) thereof, Whereas: (1) Article 9 of Commission Regulation (EC) No 174/1999 of 26 January 1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products (2) establishes the securities to be lodged on the day export licence applications are submitted. (2) Article 3 of Commission Regulation (EC) No 581/2004 of 26 March 2004 opening a standing invitation to tender for export refunds concerning certain types of butter (3) and Article 3 of Commission Regulation (EC) No 582/2004 of 26 March 2004 opening a standing invitation to tender for export refunds concerning skimmed milk powder (4) provide for the amounts of the tendering security to be lodged before the end of the period during which tenders may be submitted. (3) Following the trend of export refunds over the past months, it is appropriate to adjust the level of the securities while still ensuring that they remain sufficiently high to prevent speculative applications. (4) It is appropriate, in order to establish a correlation between refund and security amount and aiming at a harmonised approach for all refunds applicable, to fix the tendering securities by way of a percentage of the refund amount. (5) Regulations (EC) No 174/1999, (EC) No 581/2004 and (EC) No 582/2004 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In the first paragraph of Article 9 of Regulation (EC) No 174/1999, points (a), (b), (c) and (d) are replaced by the following: (a) 15 % for products covered by CN code 0405; (b) 15 % for products covered by CN code 0402 10; (c) 15 % for products covered by CN code 0406; (d) 15 % for other products. Article 2 In Article 3(2) of Regulation (EC) No 581/2004, the first paragraph is replaced by the following: 2. The tendering security shall be 15 % of the most recent maximum tender refund amount fixed for the product codes and the destinations referred to in Article 1(1). The tendering security may not, however, be less than EUR 6 per 100 kg. Article 3 In Article 3(2) of Regulation (EC) No 582/2004, the first paragraph is replaced by the following: 2. The tendering security shall be 15 % of the most recent maximum tender refund amount fixed for the product codes and the destinations referred to in Article 1(1). The tendering security may not, however, be less than EUR 6 per 100 kg. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 20, 27.1.1999, p. 8. Regulation as last amended by Regulation (EC) No 2107/2005 (OJ L 337, 22.12.2005, p. 20). (3) OJ L 90, 27.3.2004, p. 64. Regulation as last amended by Regulation (EC) No 1239/2005 (OJ L 200, 30.7.2005, p. 32). (4) OJ L 90, 27.3.2004, p. 67. Regulation as last amended by Regulation (EC) No 1239/2005.